Execution Copy

 



CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into effective as of
June 28, 2010, by VCA Antech, Inc., a Delaware corporation (the “Company”), and
Tomas W. Fuller, an individual (“Consultant”).

RECITALS

WHEREAS, Consultant is currently employed as Chief Financial Officer, Vice
President and Secretary of the Company pursuant to an Amended and Restated
Employment Agreement (the “Employment Agreement”) dated as of September 20,
2000, and amended as of November 27, 2001 and amended again effective January 1,
2009;

WHEREAS, Consultant has been an officer of the Company and a long service
employee and the Company is highly dependent upon Consultant’s expertise and
continued services;

WHEREAS, the Company desires to plan for the orderly transition of the duties
and responsibilities of Consultant following such time as Consultant is no
longer Chief Financial Officer, Vice President and Secretary of the Company and
to protect certain valuable confidential and trade secret information obtained
by Consultant during the course of his employment;

WHEREAS, the Company and Consultant desire that Consultant provide certain
consulting services set forth under the terms of this Agreement; and

WHEREAS, terms not otherwise defined in this Agreement will have the meanings
ascribed to them in the Employment Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the parties hereto agree as follows:

 

1.

Consulting Services.

Following the effectiveness of Consultant’s resignation as Chief Financial
Officer, Vice President and Secretary of the Company on or after January 1, 2013
other than for Good Reason, following a Change in Control or resulting from
Consultant’s Disability (a “Qualifying Voluntary Termination”), he will continue
to provide business consulting and advice to the Company as described herein.

 

2.

Capacity and Duties.

2.1.      Consultant will continue to be an employee of the Company during the
term of this Agreement.

 

 



--------------------------------------------------------------------------------

2.2.      Subject to the limitations set forth in this Section 2, Consultant
will, upon the request or direction of the Company’s Chief Executive Officer,
provide business consulting services and advice with respect to the operation of
the Company’s animal hospital and veterinary laboratory businesses (the
“Services”). The scope of Consultant’s Services will include, but is not
necessarily limited to, transition services; consulting with the Company on the
development and implementation of the Company’s business strategy; internal and
public appearances to support the Company’s communications strategies with
shareholders, veterinarians and other professional staff, employees, customers
and industry partners; and providing other business consulting services and
advice from time to time with respect to the operation of the Company’s animal
hospital and veterinary laboratory businesses as reasonably requested by the
Chief Executive Officer of the Company.

2.3.      Consultant will be available to provide the Services during normal
business hours for up to a maximum of 16 hours per week for a maximum of 40
weeks per year, during the first full year of the Term (the “Service
Commitment”). The Service Commitment will be a maximum of 12 hours per week and
40 weeks per year during the second year of the Term. The Service Commitment
will be a maximum of 12 hours per week and 30 weeks per year during the third
year of the Term. Consultant will provide the Services at a location mutually
agreeable to Consultant and the Chief Executive Officer.

2.4.      The provision of Services in accordance with the Service Commitment is
not intended to constitute a Separation from Service under Section
1.409A-1(h)(1) of the Treasury Regulations and the provisions of the
Supplemental Executive Retirement Program entered into by the Company and
Consultant.

2.5.      The terms of this Section 2 will not prevent Consultant from investing
or otherwise managing his assets in such form or manner as he chooses and
spending such time, whether or not during business hours, as he deems necessary
to manage his investments, or from engaging in such other activities that do not
conflict with the Company so long as he is able to fulfill his duties hereunder.

 

3.

Term.

The term of this Agreement (the “Term”) will commence on the date of a
Qualifying Voluntary Termination (the “Effective Date”) and will continue until
the third anniversary thereof. Notwithstanding the foregoing, this Agreement is
contingent on Consultant providing the Company, not less than six months before
the Effective Date, with written notice of his intent to terminate his position
as Chief Financial Officer, Vice President and Secretary of the Company and to
commence performance of the Services under this Agreement.

 

4.

Compensation.

4.1.      Consulting Compensation. As consideration for rendering the Services,
the Company will pay to Consultant compensation (“Consulting Compensation”) as
follows.

(a)       During each year of the Term, unless the Agreement is earlier
terminated pursuant to Section 7, the Company will pay to Consultant annual

 



 

 

   2

 



--------------------------------------------------------------------------------

compensation equal to the fixed percentage of Consultant’s Final Compensation
that corresponds to such year in the following table:

          First Year:

100% of Final Compensation

          Second Year:

50% of Final Compensation

          Third Year:

25% of Final Compensation

 

(b)       For purposes of this Agreement, “Final Compensation” means the higher
of:

(i)        Consultant’s annual Base Salary immediately before the Effective Date
(before adjustments for elective deferrals or contributions to Company-sponsored
employee benefit plans), plus the highest bonus earned by Executive with respect
to services rendered during the four preceding full calendar years immediately
before the Effective Date, or

(ii)       The average of Consultant’s annual Base Salary plus any bonus earned
(before adjustments for elective deferrals or contributions to Company-sponsored
employee benefit plans) with respect to services rendered during the two highest
compensation years for the five-year period ending on the December 31st
immediately preceding the Effective Date.

“Final Compensation” does not include the grant or exercise of stock options and
other equity-based compensation, benefits, perquisites, or any other non-cash
compensation.

(c)       The Consulting Compensation will be paid in substantially equal
periodic installments over the Term, in accordance with the Company’s payroll
practices for senior executives, as consideration for his performance of the
Services under this Agreement.

 

4.2.

Benefits.

 

(a)

Insurance.

(i)        During the Term of this Agreement Consultant will be an employee of
the Company, and accordingly will be entitled to participate in all operative
benefit and welfare plans of the Company then in effect, including medical,
group life, disability benefits and other insurance plans and benefits, all on
the same basis generally applicable to the employees and executive officers of
the Company; provided, however, that the Company will provide to Consultant and
family medical benefits (including Executive Edge Medical Reimbursement
Insurance or a substantially similar policy) at least as favorable as the level,
type and basis of medical coverage provided to Consultant and as in effect
immediately before the Effective Date.

 



 

 

      3

 



--------------------------------------------------------------------------------

(ii)       Notwithstanding the foregoing, but subject to the proviso in
paragraph (i), nothing contained in this Section 4.2(a) will, in any manner
whatsoever, directly or indirectly, require or otherwise prohibit the Company
from amending, modifying, curtailing, or discontinuing any employee benefit plan
at any time. The Company agrees to take such steps as may be required to provide
such coverage to Consultant without regard to the terms or provisions of any
Company “plan” that require “full-time” or minimum periods of employment in
excess of the employment contemplated by this Agreement. However, Company will
not be under any obligation to amend or provide benefits pursuant to the terms
of any Company plan to the extent that to do so would violate the terms of
applicable law or result in prohibited discrimination in favor of Consultant. In
such case, the Company will provide alternative benefits coverage that is
substantially similar to the level of coverage provided under the terms of such
Company plan or plans or as otherwise required under paragraph (i). Upon
Consultant’s eligibility for Medicare (or a similar program), Consultant will
have the option, but not the obligation, to enroll in Medicare (or such similar
program). If Consultant or any eligible family member elects to enroll in
Medicare (or a similar program), then the Company’s obligation hereunder to such
enrolled person will be limited thereafter to providing Medicare supplementary
coverage, Lloyds policy and Executive Edge Medical Reimbursement Insurance or
substantially similar policies at least as favorable as the level, type and
basis of medical benefits coverage provided to Consultant and as in effect
immediately before the Effective Date, except to the extent that applicable law
requires Medicare coverage to be secondary to the Company provided coverage.

(iii)      If the Company is unable to provide the medical benefits coverage
described in Section 4.2(a)(i) through the Company-sponsored medical plans
(including Executive Edge Medical Reimbursement Insurance or a substantially
similar policy); then the Company shall secure similar individual health
insurance policies providing comparable benefits for Consultant and his family.
If the Company fails to secure such similar health insurance policies, then
Consultant will be entitled to obtain similar individual health insurance
policies providing comparable benefits for Consultant and his family, and the
Company shall reimburse Consultant for the cost of such policies upon
Consultant’s submission of proof of his prior payment of the premiums for such
policies.

(b)       Automobile and Entertainment Expenses. During the Term the Company
will reimburse Consultant for automobile expenses (costs of leasing, insurance,
repair, maintenance and operation of such automobile), up to a maximum of
$25,000 per annum, and the cost of entertainment provided by Consultant, in
Consultant’s discretion, to the Company’s customers, vendors, employees and
strategic partners.

 



 

 

       4

 



--------------------------------------------------------------------------------

4.3.      Reimbursement. Consultant will be entitled to reimbursement from the
Company for the reasonable expenses incurred in connection with the performance
of the duties and obligations provided for in this Agreement. Reimbursement will
be paid upon prompt presentation of expense statements or vouchers and such
other supporting information as the Company may from time to time require.

4.4.      Vesting of Equity Awards. Notwithstanding the provisions of any other
agreement to the contrary, upon the scheduled expiration of the Term of this
Agreement, all options to purchase Common Stock of the Company that have been
granted to Consultant by the Company will become immediately exercisable and all
other equity awards that have been awarded to Consultant, including restricted
awards, will become fully vested and no longer subject to restrictions on
transfer (except for performance-based awards, which shall vest only upon
satisfaction of the applicable performance goals) and, notwithstanding any other
agreement to the contrary, will remain exercisable for the full term of each
such option or award.

4.5.      Reimbursements and Provision of In-Kind Benefits. To the extent that
this Agreement requires the Company to provide reimbursements of expenses or
in-kind benefits following Consultant’s “Separation from Service” (as defined in
Treas. Reg. § 1.409A-1(h)(1)) that are deemed to constitute taxable compensation
to Consultant, the amount of any such expenses eligible for reimbursement, or
in-kind benefits provided, during one calendar year will not affect the amount
of such eligible expenses or in-kind benefits to be provided in any other
calendar year, and Consultant’s right to such reimbursement or in-kind benefits
will not be subject to liquidation or exchange for another benefit. The
reimbursement of such eligible expenses will be paid or reimbursed reasonably
promptly, but not later than December 31 of the calendar year following the
calendar year in which the expense was incurred.

 

4.6.

Additional Section 409A Considerations.

(a)       The payments and benefits under this Agreement are intended to be
exempt from the application of Section 409A of the Code. In the event any such
payments hereunder may constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, the payment of such amounts is intended
to comply with Section 409A of the Code. To the extent applicable, this
Agreement will be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of this Agreement to the contrary, if
the Company determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code and related Department of
Treasury guidance, the Company may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to (a) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and preserve
the intended tax treatment of such compensation and benefits, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that no such amendments or adoption of other
policies and procedures will reduce the amount of any compensation or benefit
Consultant otherwise would be entitled to under this Agreement without the
written consent of Consultant.

 



 

 

           5

 



--------------------------------------------------------------------------------

(b)       This Agreement will be administered and interpreted to maximize the
short-term deferral exception to Section 409A of the Code and Consultant is not
permitted, directly or indirectly, to designate the taxable year of a payment
made under this Agreement. The portion of any payment under this Agreement that
is paid within the “short-term deferral period” as defined in Treas. Reg.
§ 1.409A-1(b)(4) will be treated as a short-term deferral and not aggregated
with other plans or payments. Any other portion of the payment that does not
meet the short-term deferral requirement will, to the maximum extent possible,
be deemed to satisfy the exception under Treas. Reg. § 1.409A-1(b)(9)(iii)(A)
for involuntary separation pay and will not be aggregated with any other
payment. Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. Any
amount that is paid as a short-term deferral within the meaning of Treas. Reg.
§ 1.409A-1(b)(4), or within the involuntary separation pay limit under Treas.
Reg. § 1.409A-1(b)(9)(iii)(A) will be treated as a separate payment. Payment
dates provided for in this Agreement will be deemed to incorporate “grace
periods” provided by Treas. Reg. § 1.409A-3(d).

(c)       In addition, notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Sections 4 or 7 hereof, will be
paid to Consultant during the 6-month period following Consultant’s Separation
from Service if the Company determines that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of Consultant’s death), the
Company will pay Consultant a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to Consultant during such period.

 

5.

Trade Secrets.

Consultant will not at any time during the Term or thereafter, in any fashion,
form, or manner, unless specifically consented to in writing by the Company,
either directly or indirectly use or divulge, disclose or communicate to any
person, firm or corporation, any confidential information of any kind, nature or
description concerning any matters affecting or relating to the business of the
Company (“Trade Secrets”), except in the ordinary course of the Company’s
business. All equipment, notebooks, documents, memoranda, report, files,
samples, books, correspondence, lists, other written and graphic records, and
the like, affecting or relating to the business of the Company, which Consultant
will prepare, use, construct, observe, possess or control, will be and remain
the Company’s sole property. Consultant’s obligation under the preceding
sentence will continue in effect after the end of Consultant’s employment with
the Company and the obligations will be binding on Consultant’s assigns, heirs,
executors, administrators, and other legal representatives.

 



 

 

               6

 



--------------------------------------------------------------------------------

 

6.

Return of Corporate Property and Trade Secrets.

Upon termination of this Agreement for any reason, Consultant, or his estate in
the event of his death, will turn over to the Company all correspondence,
property, writings or documents then in his possession or custody belonging to
or relating to the affairs of the Company or any of its subsidiaries or
affiliates or comprising or relating to the Trade Secrets.

 

7.

Termination of Employment.

 

7.1.

Termination in Case of Death.

(a)       This Agreement and Consultant’s employment hereunder will terminate
immediately upon the death of Consultant.

(b)       Upon termination of Consultant’s employment pursuant to this
Section 7.1, the Company will pay to Consultant’s designated beneficiary or, if
none, his estate, on the Termination Date, a lump sum payment of an amount equal
to all accrued and unpaid Consulting Compensation payable to Consultant by the
Company with respect to that portion of the Term through the Termination Date
(the “Accrued Compensation”) plus the amount Consultant would have earned as
Consulting Compensation during the remaining scheduled Term (determined without
regard to the termination of this Agreement under this Section 7.1). In addition
to the foregoing, and notwithstanding the provisions of any other agreement to
the contrary, all options to purchase Common Stock of the Company that have been
granted to Consultant by the Company and that would have vested during the 24
months following the Termination Date will become immediately exercisable on the
Termination Date and all other equity awards that have been awarded to
Consultant, including restricted awards, that would have vested during the 24
months following the Termination Date will become fully vested on the
Termination Date and no longer subject to restrictions on transfer (except for
performance-based awards, which shall vest only upon satisfaction of the
applicable performance goals) and, notwithstanding any other agreement to the
contrary, will remain exercisable for the full term of each such option or
award.

 

7.2.

Termination in Case of Disability.

(a)       If Consultant suffers a physical or mental disability that results in
Consultant being unable to perform his duties hereunder for a
16-consecutive-week period, then the Board of Directors of the Company shall
select a qualified physician to examine Consultant and review his physical and
mental capacity. If such physician determines in good faith that such physical
or mental disability renders Consultant incapable of performing his duties
hereunder for a period of at least 16 consecutive weeks following the date of
such physician’s written opinion, then, unless Consultant resumes the
performance of his duties hereunder, Consultant’s employment shall terminate
effective 16 weeks following the date of such physician’s written opinion.
Notwithstanding the foregoing, Consultant will retain the right, without
obligation, to resume the performance of his duties hereunder at any time before
such termination, in which case his employment hereunder will continue.

 



 

 

                7

 



--------------------------------------------------------------------------------

(b)       Upon termination of Consultant’s employment pursuant to this Section
7.2, the Company shall pay to Consultant, on the Termination Date, a lump sum
payment of an amount equal to the Accrued Compensation plus the amount
Consultant would have earned as Consulting Compensation during the remaining
scheduled Term (determined without regard to the termination of this Agreement
under this Section 7.2); provided, however, such amount will be reduced by the
fixed and determinable amount of any payments to be made to Consultant during
the remaining scheduled Term (determined without regard to the termination of
the Agreement under this Section 7.2) under any long-term disability insurance
policy maintained by the Company for the benefit of Consultant pursuant to
Section 4.2(a). In addition to the foregoing, and notwithstanding the provisions
of any other agreement to the contrary, (i) all options to purchase the Common
Stock of the Company that have been granted to Consultant and that would have
vested during the 24 months following the Termination Date will become
immediately exercisable on the Termination Date and all other equity awards that
have been awarded to Consultant, including restricted awards, that would have
vested during the 24 months following the Termination Date will become fully
vested on the Termination Date and no longer subject to restrictions on transfer
(except for performance-based awards, which shall vest only upon satisfaction of
the applicable performance goals) and, notwithstanding any other agreement to
the contrary, will remain exercisable for the full term of each such option or
award, and (ii) the Company will continue to provide to Consultant all other
benefits referred to in Sections 4.2(a) and 4.2(b) hereof for the remaining
scheduled Term (determined without regard to the termination of the Agreement
under this Section 7.2) to the extent permitted by applicable laws and each
governing contract, provided that medical benefits will continue solely pursuant
to the Post-Retirement Medical Benefits Coverage Agreement between the Company
and Consultant effective as of December 27, 2007 (the “Medical Benefits Coverage
Agreement”).

 

7.3.

Termination by Consultant for Good Reason.

(a)       This Agreement and the employment of Consultant hereunder will
terminate immediately for “Good Reason” upon written notice of termination
delivered by Consultant to the Company within two years following the initial
existence of one or more of the following conditions without Consultant’s
consent:

(i)        The willful breach of any of the material obligations of the Company
to Consultant under this Agreement, or

(ii)       The relocation of the office where Consultant is required to perform
his duties to the Company to a location outside of Los Angeles County,
California.

Provided, however, that Consultant must deliver written notice to the Company of
the existence of the condition within 90 days of the condition’s initial
existence, upon receipt of which notice the Company will have at least 30 days
to remedy such condition, and if the Company does so remedy the condition then
Consultant will not be entitled to terminate employment under this Section 7.3.

 



 

 

                    8

 



--------------------------------------------------------------------------------

(b)       Upon termination of Consultant’s employment pursuant to this Section
7.3, the Company will pay to Consultant, on the Termination Date, a lump sum
payment of an amount equal to the Accrued Compensation plus the amount
Consultant would have earned as Consulting Compensation during the remaining
scheduled Term (determined without regard to the termination of this Agreement
under this Section 7.3). In addition to the foregoing, and notwithstanding the
provisions of any other agreement to the contrary, (i) all options to purchase
Common Stock of the Company that have been granted to Consultant by the Company
will become immediately exercisable on the Termination Date and all other equity
awards that have been awarded to Consultant, including restricted awards, will
become fully vested on the Termination Date and no longer subject to
restrictions on transfer (except for performance-based awards, which shall vest
only upon satisfaction of the applicable performance goals) and, notwithstanding
any other agreement to the contrary, will remain exercisable for the full term
of each such option or award; and (ii) the Company will continue to provide to
Consultant all other benefits that would otherwise be payable to Consultant
pursuant to Section 4.2(a) and the automobile expense reimbursements that would
otherwise be payable to Consultant pursuant to Section 4.2(b) hereof for the
remaining Term (determined without regard to the termination of the Agreement
pursuant to this Section 7.3), to the extent permitted by applicable laws and
each governing contract, provided that medical benefits will continue solely
pursuant to the Medical Benefits Coverage Agreement.

 

7.4.

Termination by Consultant without Good Reason.

(a)       This Agreement will terminate immediately upon delivery to the Company
of written notice of termination by Consultant without Good Reason.

(b)       Upon termination of this Agreement pursuant to this Section 7.4, the
Company will pay to Consultant, on the Termination Date, a lump sum payment of
the Accrued Compensation. The Company will have no further obligation to
Consultant pursuant to this Agreement.

 

7.5.

Termination by the Company without Cause.

(a)       This Agreement and the employment of Consultant hereunder will
terminate immediately upon delivery to Consultant of written notice of
termination by the Company, which will be deemed “without Cause” unless
termination is expressly stated to be pursuant to any of Section 7.1, 7.2 or
7.6.

(b)       Upon termination of this Consultant’s employment pursuant to this
Section 7.5, the Company will pay to Consultant, on the Termination Date, a lump
sum payment of an amount equal to the Accrued Compensation plus the amount
Consultant would have earned as Consulting Compensation during the remaining
scheduled Term (determined without regard to the termination of this Agreement
under this Section 7.5). In addition to the foregoing, and notwithstanding the
provisions of any other agreement to the contrary, (i) all options to purchase
Common Stock of the Company that have been granted to Consultant by the Company
will become immediately exercisable on the

 



 

 

                    9

 



--------------------------------------------------------------------------------

Termination Date and all other equity awards that have been awarded to
Consultant, including restricted awards, will become fully vested on the
Termination Date and no longer subject to restrictions on transfer (except for
performance-based awards, which shall vest only upon satisfaction of the
applicable performance goals) and, notwithstanding any other agreement to the
contrary, will remain exercisable for the full term of each such option or
award; and (ii) the Company will continue to provide to Consultant all other
benefits that would otherwise be payable to Consultant pursuant to Section
4.2(a) and the automobile expense reimbursements that would otherwise be payable
to Consultant pursuant to Section 4.2(b) hereof for the remaining Term
(determined without regard to the termination of the Agreement pursuant to this
Section 7.5), to the extent permitted by applicable laws and each governing
contract, provided that medical benefits will continue solely pursuant to the
Medical Benefits Coverage Agreement.

 

7.6.

Termination by the Company for Cause.

(a)       This Agreement and the employment of Consultant hereunder will
terminate immediately upon written notice delivered by the Company to Consultant
of termination for “Cause” by reason of Consultant’s conviction (including any
plea of guilty) of (i) any felony involving the embezzlement, theft or
misappropriation of monies or other property, of the Company or otherwise; or
(ii) any crime of moral turpitude.

(b)       Upon termination of this Agreement pursuant to this Section 7.6, the
Company will pay to Consultant, on the Termination Date, a lump sum payment of
the Accrued Compensation. The Company will have no further obligation to
Consultant pursuant to this Agreement.

7.7.      Termination Date. For purposes of this Agreement, “Termination Date”
means that date on which Consultant’s employment is terminated pursuant to this
Section 7.

 

8.

Change in Control.

8.1.      Relief of Consultant Obligations. Notwithstanding anything herein to
the contrary, upon the occurrence of a Change in Control (as defined in Section
8.4) of the Company (i) if the Change in Control occurs prior to the Effective
Date, this Agreement will terminate and Consultant will not be obligated to
provide any Services to the Company or its successor hereunder, and (ii) if the
Change in Control occurs after the Effective Date, Consultant’s employment with
the Company will terminate and all of Consultant’s duties and obligations as set
forth in Sections 1 and 2 will cease.

8.2.      Severance Payments. Notwithstanding anything herein to the contrary,
upon the occurrence during the Term of a Change in Control of the Company the
Company, in lieu of any payment or benefit otherwise due under Section 7 hereof,
will pay to Consultant in a lump sum on the fifth day following the occurrence
of the Change in Control, which for purposes of this Agreement will be the
Termination Date, an amount equal to the Accrued Compensation plus the amount
Consultant would have earned as Consulting Compensation during the

 



 

 

                10

 



--------------------------------------------------------------------------------

remaining scheduled Term (determined without regard to the termination of this
Agreement under Section 8.1).

8.3.      Vesting of Equity Awards. Notwithstanding the provisions of any other
agreement to the contrary, immediately prior to the occurrence of a Change in
Control of the Company during the Term, all options to purchase Common Stock of
the Company that have been granted to Consultant by the Company will become
immediately exercisable and all restricted awards or other equity awards that
have been awarded to Consultant will become fully vested and no longer subject
to restrictions on transfer and, notwithstanding any other agreement to the
contrary, will remain exercisable for the full term of each such option or
award.

8.4.      Change in Control Definition. For purposes of this Section 8, a
“Change in Control” of the Company will be deemed to have occurred if (a) there
is consummated (i) any consolidation or merger of the Company into or with
another “person” (as such term is used in Sections 3(a)(9), 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) pursuant to which shares of the Company’s common stock would be converted
into cash, securities or other property, other than any consolidation or merger
of the Company in which the persons who were stockholders of the Company
immediately prior to the consummation of such consolidation or merger are the
beneficial owners (within the meaning of Rule 13d-3 under the Exchange Act),
immediately following the consummation of such consolidation or merger, of 62.5%
or more of the combined voting power of the then outstanding voting securities
of the person surviving or resulting from such consolidation or merger, or
(ii) any sale, lease or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;
(b) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; (c) any person becomes the beneficial
owner of 25% or more of the Company’s outstanding common stock; or (d) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the entire board of directors of the Company cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

8.5.      Excess Parachute Payments. Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit received or to be
received by the Consultant (including any payment or benefit received in
connection with a Change in Control or the termination of the Consultant’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 8 of this Agreement, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then the
Tax Payment provided under the second paragraph of Section 9.5 of the Employment
Agreement, as in effect on June 28, 2010, will be paid to Consultant
concurrently with the severance payment referred to in Section Error! Reference
source not found. above. Such Tax Payment will be determined and paid without
regard to the fact that the Employment Agreement has expired at the time such
Change in Control occurs.

 



 

 

                      11

 



--------------------------------------------------------------------------------

(a)       For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Consultant shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the written opinion of
independent accountants of nationally recognized standing (“Accounting Firm”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of
Accounting Firm, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Accounting Firm in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

(b)       If applicable, the Consultant and the Company will each provide the
Accounting Firm access to and copies of any books, records and documents in
their respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this Section
8.5. The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by this Section 8.5 will
be borne by the Company.

 

9.

Injunctive Relief.

Consultant hereby recognizes, acknowledges and agrees that in the event of any
breach by Consultant of any of his covenants, agreements, duties or obligations
hereunder, the Company would suffer great and irreparable harm, injury and
damage, the Company would encounter extreme difficulty in attempting to prove
the actual amount of damages suffered by the Company as a result of such breach,
and the Company would not be reasonably or adequately compensated in damages in
any action at law. Consultant therefore agrees that, in addition to any other
remedy the Company may have at law, in equity, by statute or otherwise, in the
event of any breach by Consultant of any of the covenants, agreements, duties or
obligations hereunder, the Company or its subsidiaries will be entitled to seek
and receive temporary, preliminary and permanent injunctive and other equitable
relief from any court of competent jurisdiction to enforce any of the rights of
the Company or its subsidiaries or any of the covenants, agreements, duties or
obligations of Consultant hereunder, or otherwise to prevent the violation of
any of the terms or provisions hereof, all without the necessity of proving the
amount of any actual damage to the company or its subsidiaries thereof resulting
therefrom; provided, however, that nothing contained in this Section 8.5 will be
deemed or construed in any manner whatsoever as a waiver by the Company or its
subsidiaries of any of the rights which any of them may have against Consultant
at law, in equity, by statute or otherwise arising out of, in connection with or
resulting from the breach by Consultant of any of his covenants, agreements,
duties or obligations hereunder.

 



 

 

            12

 



--------------------------------------------------------------------------------

 

10.

Miscellaneous.

10.1.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and cannot
be changed or terminated except in writing signed by both Consultant and the
Company.

10.2.    Limited Liabilities. All liabilities incurred by Consultant in his
capacity as an employee hereunder will be incurred for the account of the
Company, and Consultant will not be personally liable therefor. Consultant will
not be liable to the Company, or any of its respective subsidiaries, affiliates,
employees, officers, directors, agents, representatives, successors, assigns,
stockholders, and their respective subsidiaries and affiliates. The Company
will, and hereby agrees to, indemnify, defend and hold Consultant harmless from
and against any and all damages, loss or liability (including, without
limitation, all costs of defense thereof), for any acts or omissions in the
performance of service under and within the scope of this Agreement on the part
of Consultant.

10.3.    Notices. All notices, requests and other communications (collectively,
“Notices”) given pursuant to this Agreement must be in writing, and must be
delivered by facsimile transmission with a copy delivered by personal service or
by United States first class, registered or certified mail (return receipt
requested), postage prepaid, addressed to the party at the address set forth
below:

If to the Company:

VCA Antech, Inc.

12401 West Olympic Boulevard

Los Angeles, CA 90064-1022

Attention: Board of Directors

Facsimile No.: (310) 571-6701

 

If to Consultant:

Tomas W. Fuller

c/o VCA Antech, Inc.

12401 West Olympic Boulevard

Los Angeles, CA 90064-1022

Facsimile No.: (310) 571-6701

 

10.4.    Tax Withholding. The Company may deduct from any payments hereunder
amounts sufficient to cover applicable federal, state and local tax withholdings
and any other amounts that the Company is required to withhold by applicable
law.

10.5.    Governing Law. This Agreement is governed by and to be construed in
accordance with the laws of the State of California, without regard to its
conflict of laws provisions.

10.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be considered to be an original, and all such
executed counterparts will together constitute one Agreement.

 



 

 

                    13

 



--------------------------------------------------------------------------------

10.7.    Severable Provisions. The provisions of this Agreement are severable,
and if any one or more provisions are determined to be judicially unenforceable,
in whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

10.8.    Successors and Assigns. This Agreement and all obligations and benefits
of Consultant and the Company hereunder will bind and inure to the benefit of
Consultant and the Company, their respective affiliates, and their respective
successors and assigns.

10.9.    Amendments and Waivers. No amendment or waiver of any term or provision
of this Agreement will be effective unless made in writing. Any written
amendment or waiver will be effective only in the instance given and then only
with respect to the specific term or provision (or portion thereof) of this
Agreement to which it expressly relates, and will not be deemed or construed to
constitute a waiver of any other term or provision (or portion thereof) waived
in any other instance. The failure by either party to enforce any rights
hereunder will not be construed as a waiver of any rights of such party.

10.10.  Title and Headings. The titles and headings contained in this Agreement
are included for convenience only and form no part of the agreement between the
parties.

10.11.  Survival. Notwithstanding anything to the contrary contained herein, the
provisions of Sections 4.4, 6, 7, 8, and 8.5 hereof will survive the expiration
or termination of this Agreement.

Signature page follows

 



 

 

                     14

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has signed this Amendment on the date
opposite their signature below.

 

 

 

Date: June 30, 2010

VCA ANTECH, INC.

 

 


By: /s/ Robert L. Antin
Its:  Chairman of the Board, President and
        Chief Executive Officer

 

 

 

 

Date: June 30, 2010

CONSULTANT

 

 

/s/ Tomas W. Fuller

Tomas W. Fuller

 

 

 



 

 

                      15

 



 